Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) are rejected under 35 U.S.C. 103 as being unpatentable over Howie et al. (USPN 20180203752A1) in view of Gasperson (USPN 20090150714A1) in further view of Anderson et al. (USPN 20160132372A1).
As per claims 1,8,15, Howie et al. discloses a system comprising a computing device configured to: detect a failure of at least one component of at least one bare-metal server associated with a client (paragraphs 0028,0033 – detecting issues on a user computing device, which can be any type of computing device; a bare-metal server is a type of computing device; the client is the one or more systems or device or the like that the user computing device has access to); transmit a first notification to a client system associated with the client (paragraph 0034 – report an incident to a call center/associate computing device, which is a client system and paragraph 0035 – transmitting notifications to one or more other computing devices, which is another client system, to report an incident, status of an incident); and generate a ticket in a ticketing system for repair of the bare-metal server, wherein the ticket identifies the at least one component (paragraph 0034 – generate a record (ticket) of the incident and request to rectify an associated issue).
	Howie et al. fails to explicitly state wherein the notification includes a request configured to solicit a scheduled downtime that includes a time and date when the at least one bare-metal server can be taken offline; receive a response from the client system, the response including the scheduled downtime; transition the at least one bare-metal server to an offline state at the scheduled downtime.
Howie et al. does disclose in paragraph 0034 – report an incident to a call center/associate computing device and request to rectify an associated issue and paragraph 0035 – transmitting notifications to one or more other computing devices to report an incident, status of an incident.
Gasperson discloses the notification includes a request configured to solicit a scheduled downtime that includes a time and date; receive a response from the client system, the response including the scheduled downtime (paragraphs 0028-0029 – scheduling a diagnosis and repair date and time).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the scheduling of a diagnosis and repair date and time of Gasperson into the one or more generated notifications of Howie et al. A person of ordinary skill in the art would have been motivated to make the modification because repairing a device after being notified of a problem allows for the problem to be corrected as disclosed in paragraph 0035.
Howie et al. and Gasperson fail to explicitly state when the at least one bare-metal server can be taken offline and transition the at least one bare-metal server to an offline state at the scheduled downtime.
Howie et al. does disclose in paragraph 0034 – report an incident to a call center/associate computing device and request to rectify an associated issue.
Anderson et al. discloses the at least one bare-metal server can be taken offline and transition the at least one bare-metal server to an offline state at the scheduled downtime in (paragraph 0032, Figure 2 – determining a date/time for an IT system, including servers, is scheduled to be taken offline for service).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the date/time for an IT system, including servers, is scheduled to be taken offline for service of Anderson et al. into the request to rectify an issue of Howie et al. A person of ordinary skill in the art would have been motivated to make the modification because the components of an IT system are taken offline to correct a problem as disclosed in paragraph 0032.

As per claims 6,13,20, Howie et al. and Gasperson fail to explicitly state the request configured to solicit a scheduled downtime includes an initial time after which the at least one bare-metal server can be taken offline.
Howie et al. does disclose in paragraph 0034 – report an incident to a call center/associate computing device and request to rectify an associated issue.
Anderson et al. discloses the request configured to solicit a scheduled downtime includes an initial time after which the at least one bare-metal server can be taken offline in (paragraph 0032, Figure 2 – determining a date/time for an IT system, including servers, is scheduled to be taken offline for service, which is the initial date/time).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the date/time for an IT system, including servers, is scheduled to be taken offline for service of Anderson et al. into the request to rectify an issue of Howie et al. A person of ordinary skill in the art would have been motivated to make the modification because the components of an IT system are taken offline to correct a problem as disclosed in paragraph 0032.

Claim(s) 3,4,10,11,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Howie et al. (USPN 20180203752A1) in view of Gasperson (USPN 20090150714A1) in view of Anderson et al. (USPN 20160132372A1) in further view of Reed et al. (USPN 20190149399A1).
As per claims 3,10,17, Howie et al., Gasperson, and Anderson et al. fail to explicitly state transition the at least one bare-metal server to a reduced operation state before transitioning the at least one bare-metal server to the offline state.
Howie et al. does disclose in paragraph 0034 – report an incident to a call center/associate computing device and request to rectify an associated issue. Anderson et al. discloses in paragraph 0032 – determining a date/time for an IT system, including servers, is scheduled to be taken offline for service.
Reed et al. discloses transition the at least one bare-metal server to a reduced operation state before transitioning the at least one bare-metal server to the offline state (paragraphs 0317-0319 – when a tolerated fault occurs the node is in a degraded state that transitions to an evacuating state, where resources should not be moved to that node as disclosed in paragraph 0241, wherein the node can transition to the offline mode after the evacuating).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transition from a evacuating state to an offline mode of Reed et al. into the date/time for an IT system, including servers, is scheduled to be taken offline for service of Anderson et al. A person of ordinary skill in the art would have been motivated to make the modification because reconfiguration of a multi-server distributed computing architecture by removing a server while being continuously available is achieved through state transitions of a server that are defined for a server to determine what happens in particular situations, as disclosed in paragraphs 0311,0312,0317-0319.

As per claims 4,11,18, Howie et al., Gasperson, and Anderson et al. fail to explicitly state the at least bare metal server is prohibited from generating new instances of applications, performing restarts, and updating when in the reduced operation state.
Howie et al. does disclose in paragraph 0034 – report an incident to a call center/associate computing device and request to rectify an associated issue. Anderson et al. discloses in paragraph 0032 – determining a date/time for an IT system, including servers, is scheduled to be taken offline for service.
Reed et al. discloses the at least bare metal server is prohibited from generating new instances of applications, performing restarts, and updating when in the reduced operation state (paragraphs 0317-0319 – when a tolerated fault occurs the node is in a degraded state that transitions to an evacuating state when the node is stopped, where resources should not be moved to that node as disclosed in paragraph 0241, wherein the node can transition to the offline mode after the evacuating; the node; paragraph 0386 – upon completion of all virtualized resources off of the failing node, the node is then placed in quarantine and informs the other nodes that the failing node is leaving; therefore, the failing node cannot perform new instances of applications, performing restarts, and updating).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transition from a evacuating state to an offline mode and quarantining the failed node of Reed et al. into the date/time for an IT system, including servers, is scheduled to be taken offline for service of Anderson et al. A person of ordinary skill in the art would have been motivated to make the modification because a node in a degraded state from a fault is not able to be added back for use in a system so it cannot perform normal functions, as disclosed in paragraph 0386.

Claim(s) 7,14 are rejected under 35 U.S.C. 103 as being unpatentable over Howie et al. (USPN 20180203752A1) in view of Gasperson (USPN 20090150714A1) in view of Anderson et al. (USPN 20160132372A1) in further view of Mowry et al. (USPN 20180189130A1).
As per claims 7,14, Howie et al. and Gasperson fail to explicitly state the request configured to solicit a scheduled downtime during which the at least one bare-metal server can be taken offline.
Howie et al. does disclose in paragraph 0034 – report an incident to a call center/associate computing device and request to rectify an associated issue.
Anderson et al. discloses the request configured to solicit a scheduled downtime during which the at least one bare-metal server can be taken offline in (paragraph 0032, Figure 2 – determining a date/time for an IT system, including servers, is scheduled to be taken offline for service, which is the initial date/time).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the date/time for an IT system, including servers, is scheduled to be taken offline for service of Anderson et al. into the request to rectify an issue of Howie et al. A person of ordinary skill in the art would have been motivated to make the modification because the components of an IT system are taken offline to correct a problem as disclosed in paragraph 0032.
	Howie et al., Gasperson, and Anderson et al. fail to explicitly state a bounded time window during which the at least one bare-metal server can be taken offline.
Howie et al. does disclose in paragraph 0034 – report an incident to a call center/associate computing device and request to rectify an associated issue. Anderson et al. discloses in paragraph 0032 – determining a date/time for an IT system, including servers, is scheduled to be taken offline for service.
	Mowry et al. discloses a bounded time window during which the at least one bare-metal server can be taken offline (paragraph 0019 – schedule a maintenance mode defining a present or future maintenance window of time (i.e., planned downtime), the maintenance window of time is the bounded time window).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the maintenance window of time of Mowry et al. into the date/time for an IT system, including servers, is scheduled to be taken offline for service of Anderson et al.. A person of ordinary skill in the art would have been motivated to make the modification because resolution of a fault occurs during the maintenance window of time as disclosed in paragraph 0019. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11095749 in view of Howie et al. (USPN 20180203752A1). 
Claim 1 of the 11095749 patent disclosure discloses all the limitation of the instant applications claim 1 except for a computing device.
Howie et al. discloses a computing device in paragraph 0033 – any type of computing device (e.g., smartphone, mobile device, tablet, laptop, desktop, or the like).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a computing device in the instant claims because computing devices perform various functions as disclosed in paragraph 0030.
Claims 8,15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7,13 of U.S. Patent No. 11095749. Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because claims 7,13 of U.S. Patent No. 11095749 contain every element of claims 8,15 of the instant application and thus anticipate the claims of the instant application. Therefore the claims of the instant application are not patentably distinct from the earlier patent claims and as such are unpatentable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘computing device’ in claims 1,2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “computing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objections
Claims 4,11,18 are objected to because of the following informalities: ‘the at least bare metal server’ should be: ‘the at least one bare metal server’.  Appropriate correction is required.
Claims 2,5,9,12,16,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These limitations either could not be found or no reason to combine with other prior art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113